 



EXHIBIT 10.59
JAMES J. COTTER
120 N. Robertson Boulevard
Los Angeles, CA 90048
(310) 659-7224 (t)
(310) 659-7226 (f)
MEMO

     
 
 
   
To:
  Eric Barr
 
  Gerard P. Laheney
 
  Edward L. Kane
 
  James J. Cotter, Jr.
 
  Andrzej Matyczynski
 
  S. Craig Tompkins
 
   
From:
  James J. Cotter
 
   
Date:
  August 11, 2005
 
   
Subject:
  Cinemas 1, 2, 3 Transaction
 
   
 

There are two very minor liens on the property, taxes and a sidewalk violation,
that don’t add up to more than $30,000. They are undoubtedly the burden of SHC
and not Reading but the deal can close without taking the steps as recommended
to date. I have told the lawyers that I will, over the next few months,
determine what the origin of the liens are and see if there are any other
animals of this kind lurking in our other properties. You can’t just go out and
put liens on property without owners receiving prior notice (this is not
Australia). We do not need expeditors for $5,000 or $10,000 to look into $30,000
worth of liens. In short, the liens probably belongs to Sutton Hill Capital
which needs time to determine how they came into being and are they appropriate.
When the time comes for Reading to seek financing, these minor liens will be
history.

 